107 F.3d 868
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony Wayne CAMERON, Defendant-Appellant.
No. 96-4426.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 28, 1997.

Thomas K. Maher, RUDOLF & MAHER, P.A., Chapel Hill, NC, for Appellant.
Walter C. Holton, Jr., United States Attorney, Paul A. Weinman, Assistant United States Attorney, Greensboro, NC, for Appellee.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Anthony Cameron pled guilty to conspiring to distribute crack cocaine, carrying or using a firearm during and in relation to a drug offense, and distribution of crack cocaine.  The district court sentenced Cameron to serve 248 months in prison followed by five years supervised release and to pay a special assessment fee of $100.  Cameron appeals his conviction and sentence.  Cameron's attorney filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one issue but asserting that there are no meritorious issues for appeal.  Cameron was informed of his right to file a pro se supplemental brief, which he has failed to do.


2
Cameron's counsel raises the issue of whether the district court erred in not allowing Cameron to withdraw his guilty plea.  Following a de novo review of the record, we conclude that the district court did not abuse its discretion in not allowing the withdrawal of Cameron's guilty plea.  See United States v. Ewing, 957 F.2d 115, 119 (4th Cir.1992);  United States v. Brown, 617 F.2d 54, 55 (4th Cir.1980).  At no time during the plea hearing or sentencing hearing did Cameron ask to withdraw his guilty plea.  Consequently, this claim lacks merit.


3
In accordance with the requirements of Anders, we have examined the entire record in this case and find no other meritorious issues for appeal.  Accordingly, we affirm Appellant's conviction and sentence.  This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED